Citation Nr: 0906328	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for actinic keratosis 
(claimed as acne condition of the face).

2.  Entitlement to service connection for coronary artery 
disease, status post heart attack and bypass surgery.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION


The Veteran had active military service from March 1952 until 
his retirement in May 1974.  Decorations and awards include a 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for 
coronary artery disease, status post heart attack and bypass 
surgery (heart disease) are addressed in the REMAND portion 
of the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current facial acne condition, diagnosed as 
actinic keratosis, was not incurred during active military 
service and is not related to any incident thereof, including 
exposure to Agent Orange. 


CONCLUSION OF LAW

A skin disability was not incurred, and may not be presumed 
to have been incurred, during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection facial acne/ actinic keratosis

In correspondence dated in June 2005 the Veteran filed a 
claim for service connection for an "acne type condition on 
face."  He stated that he served in Vietnam for more than a 
year, and added that it was his understanding that "acneform 
conditions are presumed to have come from exposure to Agent 
Orange."  The National Personnel Records Center confirmed 
service in Vietnam during the Vietnam conflict.  As such, the 
Veteran's exposure to Agent Orange is presumed.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
otherwise established as incurred in or aggravated by 
service, for veteran's exposed during service to certain 
herbicide agents (including Agent Orange), service connection 
may be granted for one of the diseases listed at 38 C.F.R. § 
3.309(e), including chloracne or other acne form disease 
consistent with chloracne.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

VA medical records confirm treatment, including cryosurgery 
in March 2005, for skin lesions about the facial area.  
However, there is no record in service treatment records 
(STRs) of any complaints, diagnosis, or treatment for a 
facial skin condition at any time during the Veteran's 
lengthy military career.  Indeed, there is no record during 
service of a skin condition whatsoever apart from a fungal 
condition on the feet, for which the Veteran has already been 
service-connected.  

The Board further notes that while the Veteran reported that 
he had a fungal foot condition during an April 1980 
compensation and pension (C&P) examination, he did not 
complain of acne upon his face or any other skin problem, and 
physical examination found no dermatologic abnormality apart 
from "fungus of the feet."  In fact, the examiner 
specifically wrote as follows:

He's had no skin trouble.  . . . On 
examination, his skin is clear except 
that he has fungus infection of the feet.

The Veteran also did not complain of facial acne during an 
earlier Agent Orange examination in February 1980, and none 
was noted in the ensuing report.  In fact, the earliest 
medical evidence of a facial skin disorder derives from VA 
medical records dated in 2004, which list actinic keratosis 
among the Veteran's active problems, and a March 2005 entry 
refering to "rough flakey lesions to [right] nares, 
forehead, left cheek; [and] pearly firm raised lesion w/ 
rough edge to left pinna."  This significant lapse in time 
between active military service and the onset of 
symptomatology is highly probative evidence against service 
connection on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).  Moreover, there is no competent medical evidence 
which suggests a direct link between active military service 
and the veteran's current facial skin disorder.  

In short, there is no evidence of any complaints, diagnosis, 
or treatment for a facial acne/actinic keratosis disorder 
during service, and no medical evidence which suggests that 
the Veteran's facial skin disorder was incurred during 
service or that it is related to herbicide exposure in 
service.  As the probative evidence of record is against the 
Veteran's claim, service connection on a direct basis for 
facial acne/actinic keratosis must be denied.  38 C.F.R. §§ 
3.102.  Moreover, actinic keratosis is not among the 
conditions listed in the regulations pertaining to diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).  Accordingly, service connection on a 
presumptive basis as secondary to Agent Orange exposure is 
likewise not warranted.  38 C.F.R. § 3.307, 3.309.


As for the Court's ruling in McLendon, the Board again notes 
that the record contains no probative lay or medical evidence 
of a chronic facial skin disorder service; no lay or medical 
evidence of any symptomatology for approximately 30 years 
thereafter; and no probative medical evidence which suggests 
that the Veteran's current facial skin disorder may have been 
incurred during active military service or related to any 
incident therein.  McLendon v. Nicholson, 20 Vet. App. 79.  
As lay and medical evidence provides no basis to grant the 
above claim, and indeed provides evidence against the claim, 
the Board finds no basis to obtain a VA examination or 
solicit a VA medical opinion.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination/opinion is required).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in July 2005 the Veteran was apprised of 
the information and evidence necessary to establish his claim 
for service connection for a facial skin disorder (including 
as secondary to Agent Orange exposure); of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide.  Although he was not 
provided with notice of how VA determines disability ratings 
and effective dates, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  

Regarding the duty to assist, STRs, and VA treatment records 
have been obtained and made a part of the record, and there 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Indeed, in July 2007 the Veteran 
advised that he had no more evidence to submit, and requested 
that his appeal be certified to the Board without further 
delay.  The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for facial acne/actinic 
keratosis is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for heart disease and hypertension, which he avers 
are "secondary" to his service-connected diabetes mellitus 
type II disability.  The Veteran's representative adds that 
the Veteran's claims include the question of aggravation.

VA regulations provide that a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall also be service connected.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA treatment records indicate that the Veteran's was 
diagnosed with and treated for hypertension and heart disease 
years before his September 2004 diagnosis of non-insulin 
dependent diabetes mellitus.  However, an opinion as to 
whether the Veteran's nonservice-connected hypertension and 
heart disease are aggravated by his service-connected 
diabetes mellitus disability has not been obtained.  Remand 
for an examination and/or an opinion as to whether the 
Veteran's hypertension disorder, and/or his coronary artery 
disease, is aggravated by a service-connected disability is 
thus warranted.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  Since the claims file is being 
returned it should also be updated to include any VA 
treatment records compiled since July 2007.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from June 12, 2007.  If no 
such records exist, that fact should be 
noted in the claims folder. Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  After any extant medical records have 
been associated with the claims folder, 
schedule the Veteran for an examination by 
an appropriate specialist regarding his 
claims for service connection for 
hypertension and heart disease; or, in the 
alternative, submit the claims folder for 
review by a C&P examiner.  Either way, the 
claims folder must be made available to, 
and reviewed by the examiner.  The examiner 
is specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that the Veteran's nonservice-
connected hypertension disorder or heart 
disease is caused by or is due to any 
service-connected disability, including his 
service-connected diabetes mellitus 
disability.  If the examiner responds in 
the negative to the above question with 
regard to either issue, then the examiner 
must opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
the claimed disorder is aggravated (i.e., 
permanently worsened) by a service-
connected disability, particularly the 
Veteran's service-connected diabetes 
mellitus disability.  A rationale for all 
opinions proffered should be set forth in 
the report provided.

3.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


